Title: Samuel Nicholson to the American Commissioners, 3 July 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Mallo July 3d, 1777.
My last to you was last Saturday, in which I gave you an Account of Capt. Wickes and selfs safe Arrival at this place, since which have heard of Capt. Johnson being safe arrived at Morlaix. We are waiting for your Orders to know what to do with regard to fitting our Vessells again. We have Just heard of the Arrival of three of our Prizes at Nantes, Mr. Morris we hear is not there; but at Bordeaux; in that case I hope the Prizes will fall into the hands of Mr. Williams, at least those that was taken by me. I have nothing Particular to say. Dear sir Shall be much obliged if You will inform me where Mr. Carmichael is, and if Hynson is at Paris yet. My Compliments to all the Gentlemen at your Table and am Dear sir Your very Humble Servant
Sam Nicholson
 
Addressed: To / The Honble Silas Dean Esq / At / Paris
Notation: Capt Nicholson 3d. July 1777
